               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION



 MARTINSON INDUSTRIES, LLC,


              Plaintiff,
                                                Case No.: 1:19-cv-00052-AW-GRJ
       vs.

 PHALANX DEFENSE SYSTEMS, LLC,


              Defendant.



                           FIRST JOINT STATUS REPORT

      Pursuant to the Court’s June 3, 2019 Initial Scheduling Order (Dkt. 10),

Plaintiff Martinson Industries, LLC (“Martinson”) and Defendant Phalanx Defense

Systems, LLC (“Defendant”), through their respective counsel, provide the

following report regarding the status of discovery:

      1.     Defendant served initial discovery requests consisting of six (6)

interrogatories and fifty (50) requests for production directed to Plaintiff on June 27,

2019. Plaintiff’s responses are due on or before July 29, 2019.

      2.     The parties participated in a Rule 26(f) conference on July 2, 2019, via

telephone and will be filing their joint report with the Court by July 16, 2019.
      3.    The parties will be providing their Rule 26(a)(1) initial disclosures by

July 16, 2019,

      4.    The next Joint Status Report is due on Friday August 2, 2019.

      Dated: July 3, 2019

Respectfully submitted,                Respectfully submitted,

s/ Stephen H. Luther                   s/ Douglas Wm. Massinger
Stephen H. Luther                      Douglas Wm. Massinger
Florida Bar No. 528846                 Florida Bar No. 855391
Primary: sluther@allendyer.com         dwm@massingerlaw.com
Secondary: mleavy@allendyer.com        Massinger Law Offices
Ryan T. Santurri                       887 NE 100 Street
Florida Bar No. 0015698                Ocala, FL 34479
Primary: rsanturri@allendyer.com       Tel. (352) 351-0351
Secondary: mleavy@allendyer.com        Fax. (352) 351-0359
Allen, Dyer, Doppelt                   Attorneys for Defendant
& Gilchrist, P.A.
255 S. Orange Avenue, Suite 1401
Orlando, Florida 32801
Tel. (407) 841-2330
Fax: (407) 841-2343
Local Counsel for Plaintiff

Sean Sweeney (pro hac vice)            Dennis Butler (pro hac vice)
Maine Bar No. 10062                    Panitch Schwarze Belisario & Nadel LLP
Massachusetts Bar No. 667,938          dbutler@panitchlaw.com
sean@tredecimlaw.com                   Wells Fargo Tower
Tredecim LLC                           2200 Concord Pike, Suite 201
91-J Auburn Street, #1133              Wilmington, DE 19803
Portland, ME 04103                     Tel. (302) 394-6006
 (207) 221-6100                        Fax: (302) 394-6031
Trial Counsel for Plaintiff            Attorneys for Defendant




                                       -2-
                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 3, 2019, I electronically filed the foregoing

using the Management/Electronic Case Filing ("CM/ECF") system, which will send

a Notice of Electronic Filing to the following CM/ECF participants:

       Douglas Wm. Massinger, Esq.           Dennis J. Butler, Esq.
       Massinger Law Offices                 Panitch Schwarze Belisario
       887 NE 100 Street                     & Nadel LLP
       Ocala, FL 34479                       Wells Fargo Tower
       dwm@massingerlaw.com                  2200 Concord Pike, Suite 201
                                             Wilmington, DE 19803
                                             dbutler@panitchlaw.com

                                             s/Stephen H. Luther
                                             Stephen H. Luther




                                       -3-
